Citation Nr: 1138282	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  10-30 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied entitlement to a rating in excess of 20 percent for bilateral hearing loss.

In December 2010, the Board remanded the claim for additional development.  Unfortunately, the requested development has not been completed and it is necessary to remand the claim.  

In August 2011, the RO increased the rating for bilateral hearing loss to 40 percent, effective September 4, 2009; which the RO found was the date of the claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board remanded the claim for additional development.  In response, the RO obtained several pieces of new evidence, including a response from the Veteran's private audiologist regarding the standards used during a July 2010 examination, a response from the Veteran regarding available audiology records and records from his private physician, and a July 2011 VA examination report.  Following this development, the Board instructed that the issue be readjudicated in light of the new evidence and, if any benefit on appeal remained denied, a supplemental statement of the case (SSOC) should be issued.  

Unfortunately, a SSOC has not been issued following the receipt of this new evidence by the age and prior to the claim being forwarded back to the Board.  

As the Board's December 2010 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Adjudicate the claim for entitlement to an increased rating in excess of 40 percent for bilateral hearing loss in light of the new evidence and issue a SSOC before returning the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



